Case: 11-30678     Document: 00511846542         Page: 1     Date Filed: 05/07/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            May 7, 2012

                                       No. 11-30678                        Lyle W. Cayce
                                                                                Clerk

SHARON ELLZEY,

                                                  Plaintiff - Appellant
v.

MARLIN GUSMAN, Sheriff Orleans Parish, In his individual capacity,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:08-CV-4081


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is AFFIRMED. See 5TH CIR. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.